                            EXHIBIT J




Case 3:20-cv-00436 Document 1-10 Filed 05/21/20 Page 1 of 2 PageID #: 65
As Greer says, this provides
opportunity for       ,.cy tha   doesn't
normally have. And by adding his narne to
this particular ..          wantspreserve
  estate's
continue# do that.


That being said, Greer has faced criticism
online over   -•-w misogynistic comments
              s He has a lso
on social media.           + Taylor
Swift in the past.

The lawsuit was dismissed, but his decision
to sue her also drew criticism online and
questions around               womem-

Despite
lawsuit- specifically         ww w w,.
brothels in N- ..w.. and a brothel
joining             as a defendant,
don't know yet how that impact
                          could
 s e overall.


BILL MAN: Bree, is Fussell Greer's situation
common, based on some of the reporting
   Case
that    3:20-cv-00436
     you've           Document 1-10 Filed 05/21/20
                    done?                    6     Page 2 of 2 PageID #: 66
